DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 01/19/2021.  Claims 1, 10, and 18 have been amended.  Claims 2, 11, and 19 have been cancelled.  Claims 1, 3-10, 12-18, and 20-23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “in response to the provided pedestrian location information, the location of one or more other robots and their respective functionalities and based on a position of a mobile robot and its respective functionality, determining a display location containing one or more pedestrians within the given area for the mobile robot to display a mobile message” appears to lack a proper written description.  For support, the Applicant points to paragraph [0045] which states, “In some embodiments, a mobile robot may be land based (e.g., the mobile robot 200A of Figure 2). The type of mobile robot (e.g., land based versus other types) may affect the determination of the display location and/or the type of advertisements displayed. For example, the land based mobile robots 200A may be more affected by the amount of pedestrian 230 density than other types of mobile robots. For example, the land based mobile robots may need a certain amount of space to maneuver effectively. In some embodiments, the size of the land based mobile robot may be based on the expected operating conditions, such as the size of crowds, the type of advertisements, the size of the area of operation (e.g., size of the sidewalks), and/or the like. For example, smaller mobile robots may be more effective than large mobile robots where there is a high pedestrian density (e.g., a busy sidewalk or sporting event) and/or the area of operation is small (e.g., narrow sidewalks).”  While the paragraph does state that the determination display location is affected by the type of mobile robot, it fails to provide any indication as to how the determination is affected.  The paragraph merely states that smaller robots may be more effective in certain areas.
Further, paragraph [0046] states, “In other embodiments, a mobile robot may be non-land based (e.g., the drone 200B of Figure 2). As noted above, the type of mobile robot may affect the determination of the display location and/or the type of advertisements to be displayed. The air based mobile robots may include drones (e.g., drone 200B of Figure 2), while other non-land based mobile robots may include water vehicles or the like. In some embodiments, non-land based mobile robots may be able to cover some or all of the same area as a land based mobile robot (e.g., a drone may be able to operate at the same locations as a land based mobile robot). Alternatively, non-land based mobile robots may cover areas that land based mobile robots cannot operate (e.g., a water vehicle may operate in the water where a land based mobile robot could not). In some embodiments, the type of mobile robot may affect the determination of the display location for the mobile message. In an example embodiment, a non-land based mobile robot may weigh factors differently when considering which display areas should be targeted compared to land based mobile robots. For example, air based mobile robots may not require a minimum amount of space to pass between people as a land based mobile robot may require. Additionally or alternatively, non-land based mobile robots may have to consider additional factors in determining the appropriate display location at a given time. For example, air based mobile robots may need to consider whether an area has a ceiling or potential barriers for effective flight. In some embodiments, the air based mobile robots may be able to directly travel to a display location, as opposed to only being able to travel on the sidewalk. The flight of travel may affect the determination of the display location for the drones. For example, an air based mobile robot may be able to travel diagonally across blocks (except when buildings are in the way) and may be able to get to a location faster than a land based mobile robot, which may be restricted to straight line travel.”  While the paragraph appears to indicate that the functionality of a robot itself may affect where the robot may provide a display (ex. land vs water), there is no as well as the location and functionalities of other robots.
Further, the Applicant pointed to paragraph [0062] which states “Additionally, in some embodiments, the individual mobile robots may have swarm intelligence, where they can communicate with one another to carry out a joint mission or task together working as a team. For example, multiple mobile robots may both operate in a display location providing an advertisement for the same company in complimentary ways (e.g., some mobile robots may be displaying sale items, while the others may be displaying the hours of said sale). In another embodiment, multiple mobile robots may provide the same advertisement at more than one display location (e.g., one robot is in the city square, while another is near another point of interest). In such cases, the mobile robots may work together to determine which display locations will allow the maximum effectiveness of each mobile robot without interfering with one another. For example, there may be more pedestrians in one place, but if the pedestrians have already interacted with a specific advertisement, then the additional viewing may have less of a positive effect on the pedestrians. Alternatively, there may be value to having a single person view the same advertisement multiple times and therefore placing multiple robots displaying the same, or similar, advertisements in close proximity to one another may be effective. In some embodiments, multiple mobile robots are all connected to the same apparatus 10 and the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, provides instructions that may facilitate swarm intelligence cooperation between the connected mobile robots.”  However, the paragraph merely indicates that multiple robots in a location may work together by displaying the same advertisement. 
The Applicant next pointed to paragraph [0072] which states “In some embodiments, the apparatus 10 also includes means, such as the processing circuitry 12, the processor 14, or the like, for selecting at least one of the one or more pedestrians in the display location to display the mobile message based on at least one characteristic of the one or more pedestrians in the display location. In some embodiments, the number of pedestrians interacted with by a mobile robot depends on the type of advertisement, the display location, and/or the capabilities of the mobile robot. For example, some types of advertisements are more effective when delivered to an individual, or small group of individuals, such as the interactive advertisements discussed above, while some, such as a video or picture, may be conveyed to multiple pedestrians simultaneously without substantially reducing the effectiveness of the advertisement. In some embodiments, the display location may also dictate the number of pedestrians with which the mobile robots interact. In such a case, the amount of pedestrians and their amount of time spent in the display location will affect the amount of pedestrians that can be effectively reached. For example, in high density areas of the city, there may be a large amount of pedestrians that pass quickly and therefore the advertisement may be configured to be conveyed as quickly as possible to as many pedestrians as possible. Alternatively, in less dense areas, pedestrians may be able to stop and interact for longer with the mobile robots allowing the advertisement information to be more substantive, but the overall amount of pedestrians with which the mobile robot interacts may be less. Additionally, some advertisements are tailored to reach many people quickly. In some embodiments, the mobile robot may only be equipped to reach a certain amount of pedestrians in a set amount of time. For example, some mobile robots may have larger screens than other mobile robots, while some mobile robots may not be able to move through crowds as quickly, thereby reducing the number of pedestrians with which the mobile robots can interact in a set period of time.”  However, this paragraph merely indicates that the characteristics of a display location (i.e. density) and capabilities of a robot may have an effect on the number of interactions the robots may have with pedestrians.  It is silent in regards to indicating how the capabilities of the robot and other robots affect the determination of the display location.  
Based on the above, it is found that the inventors were not in possession of an invention capable of performing the claimed function.  Instead, if anything, the invention appears to determine the display location based only on the location and functionality of the individual mobile robot.
Regarding claim 1, the limitation in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to cause the robot to move across the given area does not appear to be supported by the specification.  There is no indication of the communication itself being based on map database information and the functionality of the mobile robot.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the map database comprises cartographic data, routing data, or maneuvering data” is indefinite.  While one of ordinary skill in the art could ascertain that cartographic data may be interpreted as a mapping of an area, it is unclear what routing data and maneuvering data are.  The Examiner points to paragraph [0034] which states, in part, “For example, the geographic map database 28 includes node data records, sidewalk segment or link data records, point of interest (POI) data records, and other data records. More, fewer, or different data records can be provided. In one embodiment, the other data records include cartographic data records, routing data, and maneuver data.”  Next, the Examiner points to paragraph [0035] which states, in part, “The map database 28 may include node data, path segment data, point of interest (POI) data, or the like. The map database may also include cartographic data, routing data, and/or maneuvering data.”  The specification features no description of the routing data and maneuvering data, thus it is unclear what they are.  
Regarding claim 1, the limitation in response to the provided pedestrian location information, the location of one or more other robots and their respective functionalities and based on a position of a mobile robot and its respective functionality, determining a display location containing one or more pedestrians within the given area for the mobile robot to display a mobile message is indefinite.  As stated above, the specification appears to have a proper written description for the limitation.  In particular, how the functionalities of the mobile robot and other mobile robots are used to determine the display location.  As a result, it is unclear as to what functions are actually performed.
Regarding claim 1, the limitation in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to cause the robot to move across the given area is indefinite. As stated above, the specification appears to have a proper written description for the limitation.  For example, under what circumstances regarding the map information and the functionality of the mobile robot, does the communication occur?
Independent claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
A method for mobile advertising within a given area, the method comprising:
accessing pedestrian location information and a map database for the given area,
wherein the pedestrian location information is based on at least one of a historical pedestrian flow, a real-time pedestrian flow, or a digital map of walkways, and wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time;
wherein the map database comprises cartographic data, routing data, or maneuvering data;
in response to the provided pedestrian location information, the location of one or more other robots and their respective functionalities and based on a position of a mobile robot and its respective functionality, determining a display location containing one or more pedestrians within the given area for the mobile robot to display a mobile message; 

based on the display location determined, providing advertisement information to be included in the mobile message
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of an advertising activity.  That is, other than reciting the mobile message as being provided by a “mobile robot”, nothing in the claim elements precludes the steps from described as an advertising activity since the claims describe the analysis of pedestrian location to determine an advertisement to display to pedestrians.  A simple analog example of the claimed invention would be assigning a “sign twirler” to a corner of an intersection that is known to be busy.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising/marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recite an abstract idea.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and therefore also recite the same abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0042], [0083]) such that they amount to no more than mere instructions to apply the  in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to cause the robot to move across the given area.  However, this is merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the element of in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to cause the robot to move across the given area (i.e. transmission of instructions) does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The Examiner further takes Official Notice that 
Claims 3-9 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-17 are dependent on claim 10, and include all the limitations of claim 10.  Claims 20-23 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji (US 10,556,349) in view of McCormack (US 10,311,451), Choi (US 2011/0098874), and Taveira (US 9,552,736).
Regarding claim 1, Alduaiji discloses a method for mobile advertising within a given area, the method comprising:
Accessing pedestrian location information for the given area… for the given area, wherein the pedestrian location information is based on at least one of a historical pedestrian flow, a real-time pedestrian flow, or a digital map of walkways.  Alduaiji discloses a system checking a location’s crowded data (Fig. 30).
Alduaiji does not disclose accessing…a map database…wherein the map database comprises cartographic data, routing data, or maneuvering data.  In light of the 112 rejection above, Choi teaches the limitation.  Choi teaches a system wherein a map navigation map is created using a map database (See at least Abstract, Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for navigation of a robot (Claim 1).
Alduaiji does not fully disclose wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time.  Alduaiji does disclose historical data about the crowdedness (i.e. amount of people) at a location.  However, Alduaiji does not disclose the inclusion of characteristics of people in the given area.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the historical data of Alduaiji to include demographic information as taught by McCormack since it would allow for the providing of targeted advertising for a present demographic of pedestrians (Col. 1, Lines 46-51).
In light of the 112 rejection above Alduaiji also partially discloses:
 in response to the provided pedestrian location information, the location of one or more other mobile robots and their respective functionalities and based on a position of a mobile robot and its respective functionality, determining a display location containing one or more pedestrians within the given area for the mobile robot to display a mobile message; and
Based on the display location determined, providing advertisement information to be included in the mobile message to be provided by the mobile robot to at least one of the one or more pedestrians in the display location
Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location at which the robot has arrived (i.e. determined location) based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30).  However, Alduaiji does not determine the location at least based on the location of one or more other mobile robots and their respective functionalities.  Taveira teaches a system that may warrant a temporary flight restriction for drones based on observing a high concentration of air traffic (i.e. other mobile robots) in a particular airspace (Para. [0162]), and wherein access to the restricted airspace may also be determined by factors that include the length of time the drones have been operational and history of component failures (i.e. functionalities) (Para. [0165]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to warrant flight restrictions as taught by Taveira since it would avoid overcrowding.
Alduaiji does not disclose in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to cause the mobile robot to move across the given area.  In light of the 112 rejection above, Choi teaches this limitation.  Choi teaches a system wherein a navigational control unit instructs a robot drive unit to to cause the mobile robot to move across the given area is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.
Claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 9 Alduaiji discloses the method according to claim 1 further comprising causing the transmission of the mobile message to at least one of the one or more pedestrians in the display location.  Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location at which the robot has arrived based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30).
Claims 17 and 23 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale. 

Claims 3, 4, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Bauman (US 2017/0178179).
Regarding claim 3, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising altering the mobile message based on an interaction by at least one of the one or more pedestrians in the display location.  Bauman teaches a system 
Claims 12 and 20 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 4, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising collecting data based on one or more interactions with at least one of the one or more pedestrians.  Bauman teaches an ad server receiving information reflecting a user interaction with an advertisement (Para. [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to collect information reflecting a user interaction with an advertisement as taught by Bauman since it may allow for the providing of more relevant ads.
Claims 13 features limitations similar to those of claim 4, and are therefore rejected using the same rationale.

Claims 5-7, 14-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Eckhoff (US 2011/0150298)
Regarding claim 5, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising determining the advertisement information to be provided based on at least one characteristic of the one or more pedestrians in the display location, wherein the at least one characteristic of the one or more pedestrians in the display location used to determine the advertisement information to be provided includes at least one of gender, age, height, or weight.  Eckhoff discloses identifying characteristics of an individual that include an age or gender, and displaying content based on the characteristic (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to provide ads based on identified characteristics as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that providing ads based on identified characteristics would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claims 14 and 21 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale
Regarding claim 6, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising selecting the at least one of the one or more pedestrians in the display location to display the mobile message based on at least one characteristic of the one or more pedestrians in the display location.  Eckhoff teaches providing a display to an individual based on identified characteristics of the individual (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to provide ads based on identified characteristics as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill 
Claims 15 and 22 feature limitations similar to those of claim 6, and are therefore rejected using the same rationale.
Regarding claim 7, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising selecting the at least one of the one or more pedestrians to display the mobile message based on at least one of facial recognition or gesture recognition.  Eckhoff teaches providing a display to an individual based on identified characteristics of the individual, wherein the characteristic is identified via facial recognition (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to utilize facial recognition as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that utilizing facial recognition would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claim 16 features limitations similar to those of claim 7, and are therefore rejected using the same rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Terzian (US 2018/0300746)
Regarding claim 8, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising interacting with one or more additional robots to provide one or more mobile messages to more than one display location.  Terzian teaches a system that controls self-driving vehicles featuring advertisements in several locations (See at least Paras. [0029], [0031], [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to advertise in several locations as taught by Terzian since it would allow for the ads to reach broad audiences (Para. [0006]).
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims cannot be grouped as a method of organizing human activity because the claimed features do not recite “fundamental economic principles or practices”, “commercial or legal interactions”, or “managing personal behavior or relationships or interactions between people”.  The Examiner respectfully disagrees.  MPEP 2106.04 (a) indicates that Certain Methods of Organizing Human Activity includes “advertising, marketing or sales activities or behaviors” which the rejection above indicates that the claims are directed to.  Applicant’s very own claim language states at least “…providing advertisement information to me included in the mobile message…
Applicant argues that the claims are integrated into a practical application.  The Examiner respectfully disagrees.  Providing instructions to a mobile robot to travel to a particular location to provide advertisement information does not provide a technical improvement.  Even if the claims provided a way to maneuver the mobile robot to the determined display location while taking into consideration the functionality of the mobile robot, it does not provide an improvement to the mobile robot (i.e. computer) itself.  The functioning capabilities of any involved computing elements remain unchanged.  If anything, the providing of maneuvering data based on functionality of the mobile robot is merely an improvement to the data itself (i.e. route efficiency).     
Further, “consideration of the medium used to present the advertisement information” does not provide a technical improvement.  If anything, it merely provides an improvement to the optimization of a presented advertisement (i.e. improvement to a business method).  Moreover, the specification fails to provide a proper written description detailing how the capabilities of the mobile robot affect the determination of the display location.  The Examiner is aware that the specification states, “The type of mobile robot (e.g., land based versus other types) may affect the determination of the display location and/or the type of advertisements displayed” (Para. [0045].  However, beyond that, the specification merely makes such statements as “For example, the land based mobile robots 200A may be more affected by the amount of pedestrian 230 density than other types of mobile robots. For example, the land based mobile robots may need a certain amount of space to maneuver effectively. In some embodiments, the size of the land based mobile robot may be based on the expected operating conditions, such as the size of crowds, the type of advertisements, the size of the area of operation (e.g., size of the sidewalks), and/or the like. For example, smaller mobile robots may be more effective than large mobile robots where there is a high pedestrian density (e.g., a busy sidewalk or sporting event) and/or the area of operation is small (e.g., narrow sidewalks)” (also Para. [0045]).  The specification merely makes statements that certain types of mobile robots may be better suited for certain areas without stating that the invention actually determines the display location of the mobile robot based on the functionality of itself or any other mobile robots.  Therefore the claims are not integrated into a practical application. 
Based on at least the above, the 101 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681